Citation Nr: 0812727	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  05-36 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to restoration of Dependency and Indemnity 
Compensation (DIC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from August 1966 to September 
1986.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of 
March 2005.  Although the appellant requested a Board hearing 
in her November 2005 substantive appeal, in a written 
statement dated in April 2006, she withdrew her hearing 
request.  


FINDINGS OF FACT

1.  The appellant was the surviving spouse of the veteran, 
who died in July 1992.

2.  The appellant received DIC benefits effective from August 
1992 until the benefits were terminated upon her remarriage 
in May 1997.

3.  At the time of her May 1997 remarriage, the appellant was 
56 years old, and she is still married. 


CONCLUSION OF LAW

Entitlement to restoration of DIC is not established.  
38 U.S.C.A. § 103 (West 2002 & Supp. 2007); 38 C.F.R. § 3.55 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  
Regardless, the RO has explained to the appellant the bases 
for denial of the claim in the April 2006 supplemental 
statement of the case, and afforded her the opportunity to 
present information and evidence in support of the claim.  
There is no possibility that any additional notice or 
development would aid the appellant in substantiating her 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela 
Cruz.  Thus, any deficiency of notice or of the duty to 
assist constitutes merely harmless error.  

The appellant is the remarried widow of the veteran, who died 
in July 1992.  After the veteran's death, she began receiving 
DIC benefits, effective in August 1992, until her remarriage 
in May 1997.  Her DIC benefits were terminated effective May 
1, 1997.  At that time, under VA law, a surviving spouse who 
had remarried was not entitled to DIC, unless that remarriage 
was terminated by death, divorce, or annulment.  See 
38 U.S.C.A. §§ 101(3), 1311(e)(1) (West 1991 & Supp. 1996).   

Currently, she claims that she should be entitled to 
restoration of DIC pursuant to a change in the law enacted in 
2003, which provides for payment of DIC to surviving spouses 
who remarry after the age of 57.  See 38 U.S.C.A. 
§ 103(d)(2)(B) (West 2002 & Supp. 2007).  Although she was 56 
years old at the time she remarried, she does not feel that 
this cutoff age of 57 years is fair.  

In general, entitlement to VA benefits as a surviving spouse 
terminates with the remarriage of the surviving spouse, and 
cannot be reinstated unless the subsequent marriage has 
ended, such as by death, divorce, or annulment.  See 
38 U.S.C.A. § 103(d); 38 C.F.R. § 3.55.  Legislation enacted 
in 2002 and 2003 carved out some limited exceptions, 
providing for specific benefits to certain surviving spouses 
whose remarriages are still intact.  In the Veterans Benefits 
Act of 2002, retention of CHAMPVA benefits was authorized for 
surviving spouses who remarried after the age of 55.  Pub. L. 
107-330, § 101(a), 116 Stat. 2820 (2002) (codified at 
38 U.S.C.A. § 103(d)(2)(B)).  The following year, legislation 
was enacted, permitting surviving spouses who remarried after 
the age of 57 to retain additional VA benefits, such as DIC 
and dependents' educational assistance.  Veterans Benefits 
Act of 2003, Pub. L. 108-123, § 101(a), 117 Stat. 2651 (2003) 
(codified at 38 U.S.C.A. § 103(d)(2)(B)).  

Thus, the law as it stands currently authorizes DIC benefits 
for surviving spouses who are currently remarried, but only 
if they remarried after the age of 57.  The Board is unaware 
of the reasons for the selection of this age as the cutoff; 
indeed, examination of the legislative history discloses that 
55 years was the age originally proposed.  However, that is 
not the version of the bill that was passed by Congress, and 
the Board's function is to apply the law, as it stands, to 
the facts of a particular case.  The legislative history is 
only important if the law is ambiguous on some point; here, 
the law clearly authorizes benefits only with the stated age 
limitations.

The appellant contends that when the law was initially 
amended in 2002, the cutoff age was 55 years for entitlement 
to resumption of DIC benefits.  In general, the revision of 
law is done in such a way as to minimize the changes in 
language in the original.  For this reason, revisions to a 
law must be carefully read in their entire context.  In the 
law revised in this case, taken out of context, it does 
indeed appear from the language in the amendment, that the 
law was amended in 2003 to establish the cutoff age as 57 
years, from a previous age of 55 years.  However, in fact, 
the previous law only pertained to CHAMPVA benefits.  
Specifically, after the 2002 amendments, 38 U.S.C. 
§ 103(d)(2)(B) read as follows:  

"The remarriage after age 55 of the surviving spouse 
of a veteran shall not bar the furnishing of benefits 
under section 1781 [CHAMPVA] of this title to such 
person as the surviving spouse of the veteran."  

The 2003 amendment added, for the first time in VA history, a 
provision authorizing DIC to currently remarried surviving 
spouses, but only if the remarriage takes place after age 57.  
Pub.L. 108-183, § 101(a), struck out "The remarriage after 
age 55" and inserted "The remarriage after age 57 of the 
surviving spouse of a veteran shall not bar the furnishing of 
benefits specified in paragraph (5) to such person as the 
surviving spouse of the veteran.  Notwithstanding the 
previous sentence, the remarriage after age 55".  By 
striking the phrase "The remarriage after age 55" and 
inserting it, instead, after the amended section, the effect 
of the change is as follows, with the entirely new portion in 
boldface:  

The remarriage after age 57 of the surviving spouse 
of a veteran shall not bar the furnishing of benefits 
specified in paragraph (5) to such person as the 
surviving spouse of the veteran.  Notwithstanding the 
previous sentence, the remarriage after age 55 of the 
surviving spouse of a veteran shall not bar the 
furnishing of benefits under section 1781 [CHAMPVA] 
of this title to such person as the surviving spouse 
of the veteran.

As can be seen, it is clear that the final version of the law 
never authorized DIC for remarried surviving spouses who 
remarried after the age of 55, rather than 57.  

The appellant also contends, in essence, that since the 2002 
law did not specifically bar DIC benefits for remarried 
widows who remarried at 55, it must be presumed that she was 
eligible.  However, the law did bar benefits to remarried 
widows.  Specifically, under 38 U.S.C.A. § 1310, DIC benefits 
may be paid to a "surviving spouse."  Under 38 U.S.C.A. 
§ 101(3), the definition of a surviving spouse includes 
requirements pertaining to marriage as well as the following:  
". . . and who has not remarried . . ."  Thus, the 2002 and 
2003 amendments authorized limited exceptions to the general 
rule that a veteran's widow who remarries is no longer a 
"surviving spouse," under VA law, and, hence, no longer 
entitled to VA benefits based on her deceased husband's 
service, as long as that marriage is in effect.  

The Board understands that at least part of her frustration 
is based on the seemingly arbitrary age cut-off, which she 
states she missed by only about 104 days.  However, legal age 
requirements, which include, besides the requirement 
applicable in this case, the right to vote at age 18, and 
certain age-related SSA benefits, are absolute requirements.  
The Board is sympathetic to the appellant's arguments, but, 
unfortunately, is unable to provide a legal remedy, as the 
law is clearly stated.  

In this regard, federal laws authorizing monetary benefits 
are enacted by Congress, and, unless an individual meets all 
of the requirements of a particular law, he or she is not 
entitled to the benefit; indeed the benefit cannot be 
awarded, regardless of the circumstances.  See, e.g., Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 
L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 
16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994).  Indeed, the U. S. Supreme Court, in Richmond, went 
so far as to point out that "[i]t is a federal crime, 
punishable by fine and imprisonment, for any Government 
officer or employee to knowingly spend money in excess of 
that appropriated by Congress."  Richmond, 110 S. Ct. at 
2474.  

Since the appellant's claim fails because of absence of legal 
merit or lack of entitlement under the law, the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).    



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to restoration of DIC is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


